Case 1:19-cv-00536-HSO-JCG Document 3 Filed 08/22/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi

 

 

DERRICK EVANS
)
)
Plaintiffis) )
% Civil Action No. 1:19-cv-536-HSO-JCG
THE HUFFINGTON POST.COM, INC. and ASHLEY )
FEINBERG )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Ashley Feinberg
15 Metrotech Center
New York, New York 10003

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: John P. Sneed

WISE CARTER CHILD & CARAWAY, P.A.
600 Heritage Building

401 East Capitol Street

Jackson, Mississippi 32901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the
DISTRIC

S
/ o Tana aa o

SUD 9 Se

      
 

 
 

ARTHUR JOHNSTON

CLERK OF COURT

   

Date: Q- di \4

 

 
 

Signature of cr oP Deputy Clerk
Case 1:19-cv-00536-HSO-JCG Document 3 Filed 08/22/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi

DERRICK EVANS

 

Plaintiff(s)
Vv.

THE HUFFINGTON POST.COM, INC. and ASHLEY
FEINBERG

Civil Action No. 1:19-cv-536-HSO-JCG

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) THE HUFFINGTON POST.COM, INC.
770 Broadway
New York, New York 10003

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: John P. Sneed

WISE CARTER CHILD & CARAWAY, P.A.
600 Heritage Building

401 East Capitol Street

Jackson, Mississippi 32901

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ARTHUR JOHNSTON

CLERK OF COURT

 
    

 

Signattire o rk or Deputy Clerk

   
